DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to claims filed on 8/19/2019.  Claims 1-20 have been examined.  This office action is Non-Final.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watt et al (2016/0337945) in view of Schneider (2015/0264040).

As per claim 1, Watt et al. discloses a method, comprising: 
receiving, by a device and from a network storage device, data relating to a site plan for a site of a network (Watt: para. 0066, receiving, by a gateway/controller (i.e. device) and from a network storage device (i.e. backend server), data relating to a site plan for a site of an network (i.e. information related to provisioning/configuration)); 
receiving, by the device and from a client device, image data relating to a network device to be provisioned in the network (Watt: para. 0085-0087, see Figs. 3A-3C show provisioning a network device (i.e. AP) in the network); receiving, by the gateway/controller and from a mobile device (i.e. client device), image data (i.e. barcode/QR code) relating to a network device (i.e. AP (access point) to be provisioned in the network), mobile device uses the camera on the mobile device to scan the barcode label/QR code) relating to the AP); 
determining, by the device, a device identifier of the network device based on the image data (Watt: para. 0085-0087, 0090, 0094, determining, by the device (i.e. gateway/controller), a device identifier of the AP (i.e. network device), the device identifier (i.e. visual identifier) can be the AP name, address, model, or MAC address, based on the image data (i.e. scanning QR code/barcode)); 
associating, by the device, the device identifier of the network device with the site plan based on a common attribute between the network device and the site plan (Watt: para. 0055, 0058, associating, by the gateway, the device identifier (i.e. device name) of the AP with the site plan (i.e. installation site/physical address) based on the common attribute if the AP is located in the physical address of the site plan); and 
causing, by the device, a node configuration to be generated for the network device based on one or more of the IP address, the device identifier, or the site plan (Watt: para. 0131, node configuration (i.e. settings) generated for the AP based on the device identifier); and 
provisioning, by the device, the network device according to the node configuration (Watt: para. 0095, 0098-0100, node configuration (i.e. settings, that also deal with performance data, and resulting data of various test that were performed, discloses another entity can provision the network device, the Examiner asserts that the backend server can provision the network device (i.e. AP)). 
Watt does not explicitly disclose causing, by the device, a certificate to be generated based on an authentication request to a network controller, wherein the authentication request causes the network controller to generate the certificate for the network device based on one or more of the device identifier or the site plan, and wherein the certificate enables enrollment of the network device with the network; and causing, by the device, an Internet protocol (IP) address to be assigned to the network device based on the certificate.
However, in analogous art of Schneider, Schneider discloses causing, by the device, a certificate to be generated based on an authentication request to a network controller (Schneider: para. 0013, a usage certificate generated based on a request, the usage certificate generated by the vendor (i.e. device) to a network controller (i.e. operator), wherein the authentication request causes the network controller to generate the certificate for the network device based on one or more of the device identifier or the site plan (Schneider: para. 0013-0014, 0021, 0039, authentication request causes the network controller (i.e. operator) to generate the certificate for the network device (i.e. network node) based on device identifier (i.e. id)), and wherein the certificate enables enrollment of the network device with the network (Schneider: para. 0086,  certificate (i.e. usage certificate) enables enrollment of the network device (i.e. network node) with network, configuring a network (i.e. enrollment); and causing, by the device, an Internet protocol (IP) address to be assigned to the network device based on the certificate (Schneider: para. 0076-0077, causing, by the device, an IP address to be assigned to the network device based on the certificate (i.e. usage certificate is created first, and then the IP address is assigned).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include causing, by the device, a certificate to be generated based on an authentication request to a network controller, wherein the authentication request causes the network controller to generate the certificate for the network device based on one or more of the device identifier or the site plan, and wherein the certificate enables enrollment of the network device with the network; and causing, by the device, an Internet protocol (IP) address to be assigned to the network device based on the certificate of Schneider with the method of Watt, the motivation is that the method of Schneider enables improved authentication of a network by a network node; thereby, providing network authentication optimization (Schneider: para. 0012).
     As per claim 2, Watt and Schneider disclose the method of claim 1.   Watt further discloses wherein receiving the image data comprises: receiving an image of a visual code associated with the network device (Watt: para. 0085-0086, receiving the image data (i.e. barcode/QR code), receiving an image of the visual code (i.e. scanning the code/camera scans the visual identifier), wherein the visual code corresponds to the device identifier of the network device (Watt: para. 0086, 0114, the visual code (i.e. QR code) corresponds to the device identifier (i.e. visual identifier) of the AP (i.e. network device), also discloses the device identifier can be S/N, MAC address, model that is taken from the camera of the mobile device). 
     As per claim 3, Watt and Schneider disclose the method of claim 1. 
     Watt further discloses wherein associating the device identifier with the site plan comprises (Watt: para. 0053, device identifier (i.e. GPS location) with the site plan (i.e. installation site)): associating the device identifier with the site plan based on determining that a geographic location of the network device corresponds to a geographic location of the site; or prohibiting association between the device identifier and the site plan based on determining that the geographic location of the network device does not correspond to the geographic location of the site (Watt: only one needs to be disclosed the “associating step” or the “prohibiting step”, Watt discloses in para. 0053, 0055, 0114, associating the device identifier with the site plan (i.e. installation site) on determining the GPS location by mobile device taking pictures, take a picture of the AP’s physical location and coordinate that picture with GPS location), wherein the geographic location of the site is determined based on the data (Watt: para. 0053, 0055, 0114, geographic location of the site is determined based on the image data (i.e. QR code) the QR code is scanned by the mobile device and the QR code includes the geo location data), and wherein the geographic location of the network device is determined based on location data received from the client device (Watt: para. 0053, 0055, 0114, the geographic location of the AP (i.e. network device) is determined based on the location data received from the mobile device by scanning the AP (i.e. network device) to obtain the information). 
     As per claim 4, Watt and Schneider disclose the method of claim 1.   Watt further discloses wherein causing the node configuration to be generated comprises: transmitting a node (Watt: para. 0131, node configuration (i.e. settings) generated for the AP based on the device identifier), and wherein the node configuration request causes the node configuration device to generate the node configuration for the network device (Watt: para. 0095, 0098-0100, node configuration (i.e. settings, that also deal with performance data, and resulting data of various test that were performed).
     As per claim 5, Watt and Schneider disclose the method of claim 1. Watt further discloses wherein provisioning the network device comprises: transmitting a provisioning request to an element management device, wherein the provisioning request causes the element management device to transmit the node configuration to the network device (Watt: para. 0046, 0095, 0098-0100, 0131; provisioning the network device (i.e. AP), transmitting a provisioning request to an element management device (i.e. controller), controller transmits the node configuration (i.e. settings, performance data or resulting data from various tests to the AP). 
     As per claim 6, Watt and Schneider disclose the method of claim 1.  Schneider further discloses comprising: prohibiting generation of the certificate based on determining that the device identifier of the network device is not associated with the site plan (Schneider: para. 0039, 0041,  prohibiting generating of the certificate based on determining that the device identifier (id) of the network node is not associated with the site plan, the device identifier would be included in the certificate so if there is no generation of the certificate than the device identifier cannot be associated with the site plan). 
     Same Motivation as claim 1 above.
     As per claim 7, Watt and Schneider disclose the method of claim 1.  Schneider further (Schneider: para. 0041, 0077, if the certificate is not generated the IP address is not assigned to the network node; thereby the network node will not be provisioned because the network node has to be authenticated first). 
     Same Motivation as claim 1 above.
     As per claim 8, Watt discloses a device, comprising: 
     one or more memories (Watt: para. 0048, memory); and 
     one or more processors, communicatively coupled to the one or more memories (Watt: para. 0048, 0145, processor communicatively coupled to the memory, memory carries instructions that is executed on the processor) , to: 
     receive, from a network storage device, data and site location data relating to a site plan for a site of a network (Watt: para. 0066, receiving, by a gateway/controller (i.e. device) and from a network storage device (i.e. backend server), data relating to a site plan for a site of an network (i.e. information related to provisioning/configuration)); 
     receive, from a client device, image data and network device location data relating to a network device to be provisioned in the network (Watt: para. 0085-0087, 0114 see Figs. 3A-3C, receiving from a mobile device, image data (i.e. barcode/QR code) and network device location (i.e. GPS location) data relating to the AP to be provisioned in the network; show provisioning a network device (i.e. AP) in the network); mobile device uses the camera on the mobile device to scan the barcode label/QR code) relating to the AP); 
     determine a device identifier of the network device based on the image data (Watt: para. 0085-0087, 0090, 0094, determining, by the device (i.e. gateway/controller), a device identifier of the AP (i.e. network device), the device identifier (i.e. visual identifier) can be the AP name, address, model, or MAC address, based on the image data (i.e. scanning QR code/barcode)) ; 
     associate the device identifier of the network device with the site plan based on determining that the network device location data corresponds to the site location data (Watt: para. 0055, 0058, 0114, associating, the device identifier (i.e. device name) based on determining that the network device location data (i.e. GPS location) corresponds to the AP with the site plan (i.e. installation site/physical address) based the AP is located in the physical address of the site plan).
     Watt does not explicitly disclose cause a certificate to be generated based on an authentication request to a network controller, wherein the authentication request causes the network controller to generate the certificate for the network device based on the device identifier and the site plan, and wherein the certificate enables enrollment of the network device with the network.
     However in analogous art of Schneider, Schneider discloses cause a certificate to be generated based on an authentication request to a network controller (Schneider: para. 0013, a usage certificate generated based on a request, the usage certificate generated by the vendor (i.e. device) to a network controller (i.e. operator), wherein the authentication request causes the network controller to generate the certificate for the network device based on the device identifier and the site plan (Schneider: para. 0013-0014, 0021, 0039, authentication request causes the network controller (i.e. operator) to generate the certificate for the network device (i.e. network node) based on device identifier (i.e. id)), and wherein the certificate enables enrollment of the network device with the network (Schneider: para. 0086,  certificate (i.e. usage certificate) enables enrollment of the network device (i.e. network node) with network, configuring a network (i.e. enrollment). 
(Schneider: para. 0012).

     As per claim 9, Watt and Schneider disclose the device of claim 8.  Watt further discloses 
     wherein the one or more processors, when receiving the image data and the network device location data, are to: receive an image of a visual code associated with the network device (Watt: para. 0085-0087, see Figs. 3A-3C show mobile device receives an image of a visual code (i.e. barcode/QR code) associated with the AP), wherein the visual code corresponds to the device identifier of the network device (Watt: 0085-0087, 0090, 0094, 0114, visual code (i.e. barcode/QR code) corresponds to the device identifier (i.e. visual identifier, such as AP name, address, model, MAC address, image data) of the AP); and receive the network device location data via a location sensor of the client device (Watt: para. 0068, 0084, receive network device location by using the mobile device to find the network device), wherein the network device location data corresponds to a geographic location of the client device at a time the image was captured (Watt: para. 0053, 0055, network device location data corresponds to a geographic location of the mobile device at a time of the image (i.e. QR code) was captured, captured by the mobile device scanning and taking a picture, the picture has geo-location tag associated with it). 
     As per claim 10, rejected under similar scope as claim 3.
As per claim 11, Watt and Schneider disclose the device of claim 8.  Schneider further discloses wherein the one or more processors are further to: transmit an Internet protocol (IP) reservation request to an IP allocation device, wherein the IP reservation request causes the IP allocation device to assign the IP address to the network device (Schneider: para. 0076-0077, causing, by the device, an IP address to be assigned to the network device).

     As per claims 12-14, rejected under similar basis as claims 5-7 respectively.

     As per claim 15, Watt and Schneider disclose the device of claim 8.
     Watt discloses cause a node configuration to be generated for the network device based on one or more of the IP address, the device identifier, or the site plan  (Watt: para. 0131, node configuration (i.e. settings) generated for the AP based on the device identifier); and provision the network device according to the node configuration (Watt: para. 0095, 0098-0100, node configuration (i.e. settings, that also deal with performance data, and resulting data of various test that were performed), provisioning the network device (i.e. AP) according to the settings).  
     Watt does not explicitly disclose cause an Internet protocol (IP) address to be assigned to the network device based on one or more of the certificate or the network device location data.
     Schneider further discloses cause an Internet protocol (IP) address to be assigned to the network device based on one or more of the certificate or the network device location data (Schneider: para. 0076-0077, causing, by the device, an IP address to be assigned to the network device based on the certificate (i.e. usage certificate is created first, and then the IP address is assigned).
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include causing, by the device, an Internet protocol (IP) address to be assigned to the network device based on the certificate of Schneider with the method of Watt, the (Schneider: para. 0012).

     As per claim 16, Watt discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: 
     one or more instructions that, when executed by one or more processors, cause the one or more processors to (Watt: para. 0048, 0145, processor communicatively coupled to the memory, memory carries instructions that is executed on the processor): 
     receive, from a network storage device, data relating to a site plan for a site of a network (Watt: para. 0066, receiving, by a gateway/controller (i.e. device) and from a network storage device (i.e. backend server), data relating to a site plan for a site of an network (i.e. information related to provisioning/configuration));    
     receive, from a client device, a device identifier of a network device to be provisioned in the network (Watt: 0085-0087, 0090, 0094, 0114, receiving from a mobile device, a device identifier (i.e. visual identifier, such as the AP name, address, model or MAC address) of a AP to be provisioned in the network; 
     associate the device identifier of the network device with the site plan based on a common attribute between the network device and the site plan (Watt: para. 0055, 0058, associating, the device identifier (i.e. device name) of the AP with the site plan (i.e. installation site/physical address) based on the common attribute if the AP is located in the physical address of the site plan).
     Watt does not explicitly disclose cause a certificate to be generated based on an authentication request to a network controller, wherein the authentication request causes the network controller to generate the certificate for the network device based on one or more of the device identifier or 
     However, in analogous art of Schneider discloses cause a certificate to be generated based on an authentication request to a network controller (Schneider: para. 0013, a usage certificate generated based on a request, the usage certificate generated by the vendor (i.e. device) to a network controller (i.e. operator), wherein the authentication request causes the network controller to generate the certificate for the network device based on one or more of the device identifier or the site plan (Schneider: para. 0013-0014, 0021, 0039, authentication request causes the network controller (i.e. operator) to generate the certificate for the network device (i.e. network node) based on device identifier (i.e. id)), and wherein the certificate enables enrollment of the network device with the network (Schneider: para. 0086, certificate (i.e. usage certificate) enables enrollment of the network device (i.e. network node) with network, configuring a network (i.e. enrollment). 
     It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include cause a certificate to be generated based on an authentication request to a network controller, wherein the authentication request causes the network controller to generate the certificate for the network device based on one or more of the device identifier or the site plan, and wherein the certificate enables enrollment of the network device with the network of Schneider with the method of Watt, the motivation is that the method of Schneider enables improved authentication of a network by a network node; thereby, providing network authentication optimization (Schneider: para. 0012).
     As per claim 17, Watt and Schneider discloses the non-transitory computer-readable medium of claim 16.   Watt further discloses wherein the common attribute relates to a geographic location of the site and a geographic location of the network device (Watt: para. 0055, 0058, the device identifier (i.e. device name) of the AP with the site plan (i.e. installation site/physical address) based on the common attribute if the AP is located in the physical address of the site plan), wherein the site plan includes information relating to the geographic location of the site (Watt: para. 0053, 0055, 0114, geographic location of the site is determined based on the image data (i.e. QR code) the QR code is scanned by the mobile device and the QR code includes the geo location data), and wherein the geographic location of the network device is received from a location sensor of the client device (Watt: para. 0068, 0084, receive network device location by using the mobile device to find the network device). 

     As per claim 18, rejected under similar scope as claim 3. 
     As per claim 19, rejected under similar scope as claim 11.
     As per claim 20, rejected under similar scope as claim 15. 

     The following PG-publications are cited to further show the state of the art at the time of Applicant’s invention with respect to provisioning networks.
a.  Saunders, Christian.; “System and Method for Delayed Device Registration On a Network”; U.S. PGPub. No. 20150106517.
b.  Ford, Daniel E.; “Transmission of Configuration to a Device for Provisioning in a Network”; U.S. PGPub. No. 20130031227.
c.  Mills, Craig Joseph.; Certificate Grant List at Network Device”; U.S. PGPub. No. 20140281503.
d. Pasion, Jason A.; “Dynamically Configurable Online Data Update System”; U.S. PGPub. No. 20140082701.
e. Du, Zongpeng.; “Data Link Layer-Based Communication Method, Device, and System”; U.S. PGPub. No. 20180145905.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENISE E JACKSON whose telephone number is (571)272-3791.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  6/3/2021
/J.E.J/Examiner, Art Unit 2439        


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439